 



EXHIBIT 10.2
AMENDMENT TO
QUANEX CORPORATION EXECUTIVE INCENTIVE COMPENSATION PLAN
THIS AGREEMENT entered into by Quanex Corporation (“Quanex”) shall be effective
as of the 1st day of January 2005.
W I T N E S S E T H :
WHEREAS, Quanex maintains the Quanex Corporation Executive Incentive
Compensation Plan (the “Plan”);
WHEREAS, the Plan is not intended to be subject to section 409A of the Internal
Revenue Code of 1986, as amended by the American Jobs Creation Act of 2004
(“Section 409A”);
WHEREAS, Section 10.01 of the Plan provides that Quanex may amend the Plan from
time to time;
WHEREAS, the Quanex has determined that the Plan should be amended to clarify
that it is not subject to Section 409A;
WHEREAS, the Board of Directors of the Quanex approved resolutions to amend the
Plan effective as stated above;
NOW, THEREFORE, the Plan is hereby amended, effective as stated above, as
follows:
Section 5.1 of the Plan is amended and restated in its entirety to read as
follows:
5.1 Payment of Individual Awards. Except to the extent that payments of
Incentive Awards are deferred under the Quanex Corporation Deferred Compensation
Plan, Incentive Awards to be paid to Participants in accordance with the
provisions of Article IV shall be paid in cash as soon as practicable following
the release of the Company’s Consolidated Financial Statements for the Plan
Year. In no event shall payment of such Incentive Awards be made later than the
March 15th following the close of the calendar year in which the Participants no
longer have substantial risks of forfeiture with respect to the Incentive Awards
within the meaning of section 409A of the Code.
IN WITNESS WHEREOF, Quanex has executed this Agreement this 21st day of
November, 2006 to be effective as stated above.

              QUANEX CORPORATION
 
       
 
  By:                       /s/ Kevin P. Delaney
 
       
 
  Title:   Senior Vice President — General Counsel and Secretary

 

